OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on April 25, 1973, under the name Raymond Edmond Michalak.
The respondent was disbarred from the practice of law in *150the State of Florida by order of the Supreme Court of Florida dated August 28, 1986. In the Florida disciplinary proceeding the respondent was found guilty, inter alia, of converting $20,000 of his client’s moneys to his own use, failing to account for said moneys, abandoning his law practice, and neglecting legal matters entrusted to him.
On February 2, 1988, the respondent was personally served with a notice pursuant to 22 NYCRR 691.3 informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent has not appeared or interposed defenses. The imposition of discipline is therefore mandated. The respondent is guilty of serious professional misconduct. The petitioner’s application is therefore granted.
Accordingly, the respondent is hereby disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.